Citation Nr: 1414875	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  13-32 080	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1952 to May 1954.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO), which denied reopening service connection for PTSD, finding that new and material evidence had not been received.

The Board has reframed the reopened issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD because the evidence shows that the Veteran has been diagnosed with other psychiatric disorders than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2007 rating decision, the RO denied service connection for PTSD, finding that there was no currently diagnosed PTSD or verified in-service stressor.  

2.  The Veteran did not submit a substantive appeal to the February 2007 rating decision within one year of issuance of the decision.

3.  Evidence received since the February 2007 rating decision relates to an unestablished fact of a current disability that is necessary to substantiate entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision, denying service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

With respect to new and material evidence claims, the United States Court of Appeals for Veterans Claims (Court) has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for PTSD, additional discussion of VA's compliance with VCAA duties to notify and assist is unnecessary.  


New and Material Evidence Legal Criteria

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.


Reopening Service Connection for PTSD

In a February 2007 rating decision, the RO denied service connection for PTSD, finding that there was no currently diagnosed PTSD or verified in-service stressor.  The Veteran did not submit a notice of disagreement within one year of issuance of the February 2007 rating decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence before the RO at the time of the February 2007 rating decision consisted of post-service treatment records and statements by the Veteran.  

For evidence to be new and material, it would have some tendency to show a current disability of PTSD or to show that an in-service stressful event occurred.  In March 2011, the Veteran submitted a request to reopen service connection for PTSD.  Since the February 2007 rating decision, the Veteran has submitted additional evidence in support of the petition to reopen, including an August 2005 private treatment record in which the private physician advanced a diagnosis of PTSD.  

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen service connection for PTSD have been received.  The August 2005 private treatment record is new and material as it relates to an unestablished fact necessary to substantiate service connection for PTSD; specifically, it shows that the Veteran has been diagnosed with PTSD.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.





REMAND

Service Connection for an Acquired Psychiatric Disorder to Include PTSD

This issue of service connection for an acquired psychiatric disorder to include PTSD must be remanded for further evidentiary development.  In June 2005, the Veteran underwent a VA PTSD examination; the VA psychiatrist advanced Axis I diagnoses of Insomnia, Anxiety Disorder-NOS, and Nicotine Dependence, while ruling out PTSD.  The June 2005 VA psychiatrist noted a positive screening for PTSD.  In a July 2005 VA treatment record, the VA psychologist advanced an Axis I diagnosis of anxiety state.  In an August 2005 private treatment note, the Veteran's private physician advanced a diagnosis of chronic PTSD and chronic major depression.  The RO has denied the Veteran's service connection claim for PTSD primarily based on no current diagnosis of a psychiatric disability.

Given the inconsistent clinical findings related to a psychiatric diagnosis, the Board finds that a remand is in order to provide the Veteran with a VA psychiatric examination for compensation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 
38 C.F.R. § 3.159(c), (d) (2013).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify all non-VA health care providers who have evaluated for mental health or provided treatment for mental health disorders.  Request from the Veteran the proper authorization forms allowing for the procurement of such private treatment records from all identified health care providers.  Upon receipt of the appropriate releases, the RO should then contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to the evaluation or treatment of a mental health disorder, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record.

2.  Schedule the Veteran for a VA psychiatric disorders examination to assist in determining both the nature and etiology of any identified acquired psychiatric disabilities.  If a psychiatric disorder is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.

For any diagnosed psychiatric disorder, the examiner should advance the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service, is related to the Veteran's claimed witnessing of the death of recruits during a training exercise in 1953, or claimed racial discrimination experienced in service, or otherwise originated during active service? 

All relevant records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of aggravation as it is to find against it. 

Note: A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to speculation, the examiner should so state, and explain why that is so. 

3.  Readjudicate the issue of service connection for an acquired psychiatric disorder to include PTSD.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


